DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of  in the reply filed on 5/10/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive as relevant art for the cantilever embodiment was provided by applicant, and because parent limitations with regard to the corrugated limitation embodiment were not able to be located.  In summary adequate search was determined to either locate or fail to locate within reason the unelected embodiments. As such the restriction is withdrawn. However it is noted that only the embodiments not drawn to a cantilever appear to have allowable merit.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,4,9 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20060000220 to Sattinger.
As to claim 1, Sattinger discloses a mass having a main body (central baffle section (A, below; 72) and a member extending from the main body (Exterior flange of resonator B, Below); a casing encapsulating the mass (74, Fig 6); a fluidic chamber defined between the mass and the casing and filled with a fluid (76,62); a first fluidic portion of the fluidic chamber disposed between a first side of the mass and the casing (76), wherein the first fluidic portion includes a first accumulator portion that extends along the member (chamber of 76); a second fluidic portion disposed between a second side of the mass and the casing (62), wherein the second fluidic portion includes a second accumulator portion that extends along the member (chamber of 62 in 74), and wherein the first accumulator portion is in fluid communication with the second accumulator portion (Via 66); and a primary passage that extends between the first fluidic portion and the second fluidic portion (Passage labeled “C” below is primary passage for this interpretation with remaining passages 66 as secondary passages; alternatively primary passage could be all passages on one side of 77 with secondary passages as all passages on adjoining side of 77).

    PNG
    media_image1.png
    315
    279
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    341
    media_image2.png
    Greyscale

As to claim 2, Sattinger discloses the member is an annular member that surrounds the main body of the mass such that the mass defines a circular cross section (Fig 9a).
As to claim 4, Sattinger discloses comprising a plurality of secondary passages circumferentially spaced apart from one another, wherein each secondary passage in the plurality of secondary passages extends through the member from the first accumulator portion to the second accumulator portion (Fig 9a).
As to claim 9, Sattinger discloses the primary passage is oriented generally along the direction of oscillations of the turbine component (C, above).



Claims 1,8-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 2292072 to Hanna.
As to claim 1, Hanna discloses a vibrational dampening element attached to a turbine component (Fig 3)and configured to adjust the amplitude of oscillations of the turbine component, the vibrational dampening element comprising: a mass having a main body (3) and a member extending from the main body (4); a casing encapsulating the mass (16); a fluidic chamber defined between the mass and the casing and filled with a fluid (inside 6, fluid as fills via 9 due to centrifugal force); a first fluidic portion of the fluidic chamber disposed between a first side of the mass and the casing (left side of 11), wherein the first fluidic portion includes a first accumulator portion that extends along the member; a second fluidic portion disposed between a second side of the mass and the casing (right side of 11), wherein the second fluidic portion includes a second accumulator portion that extends along the member, and wherein the first accumulator portion is in fluid communication with the second accumulator portion (via 11; Fig 3); and a primary passage that extends between the first fluidic portion and the second fluidic portion (11, Fig 3; Col 2, Line 3-43).
As to claim 8, Hanna discloses the member is coupled to the casing such that the mass is cantilevered within the fluid within the casing (3,4).
As to claim 9, Hanna discloses the primary passage is oriented generally along the direction of oscillations of the turbine component (11, “Vibration” as labeled in figures).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 10,17-18,20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20210317744 to Watanabe  in view of US Patent 2292072 to Hanna.
As to claim 10, Watanabe discloses disclose a platform; a shank extending radially inward from the platform; an airfoil extending radially outward from a root coupled to the platform to a tip wherein a vibrational dampening element is attached to the rotor blade and configured to adjust the amplitude of oscillations of the rotor blade (Fig 2, Abs, Fig 4).
Watanabe does not expressly disclose the vibrational dampening element comprising: a mass having a main body and a member extending from the main body; a casing encapsulating the mass; a fluidic chamber defined between the mass and the casing and filled with a fluid; a first fluidic portion of the fluidic chamber disposed between a first side of the mass and the casing, wherein the first fluidic portion includes a first accumulator portion that extends along the member; a second fluidic portion disposed between a second side of the mass and the casing, wherein the second fluidic portion includes a second accumulator portion that extends along the member, and wherein the first accumulator portion is in fluid communication with the second accumulator portion; and a primary passage that extends between the first fluidic portion and the second fluidic portion
Hanna discloses the vibrational dampening element comprising: a mass having a main body and a member extending from the main body; a casing encapsulating the mass; a fluidic chamber defined between the mass and the casing and filled with a fluid; a first fluidic portion of the fluidic chamber disposed between a first side of the mass and the casing, wherein the first fluidic portion includes a first accumulator portion that extends along the member; a second fluidic portion disposed between a second side of the mass and the casing, wherein the second fluidic portion includes a second accumulator portion that extends along the member, and wherein the first accumulator portion is in fluid communication with the second accumulator portion; and a primary passage that extends between the first fluidic portion and the second fluidic portion (as cited above claim 1).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Watanabe to include the damping element of Hanna as this would have been a substitution of parts to achieve the same design requirements, further as the system of Hanna is internal to the airfoil it would reduce overall size and increase efficiency of the system.
As to claim 17, Watanabe discloses the member is coupled to the casing such that the mass is cantilevered within the fluid within the casing (Hannah 3,4).
As to claim 18, Watanabe discloses the primary passage is oriented generally along the direction of oscillations of the turbine component (Hanna 11, “Vibration” as labeled in figures).
As to claim 20, Watanabe discloses a turbomachine, comprising: a compressor section; a combustor section; a turbine section; and a plurality of rotor blades provided in the turbine section, each of the plurality of rotor blades (Par 0065 gas turbine as known components in the art as such) comprising: a platform; a shank extending radially inward from the platform; and an airfoil extending radially outward from a root coupled to the platform to a tip, wherein a vibrational dampening element is attached to the rotor blade and configured to adjust the amplitude of oscillations of the rotor blade, the vibrational dampening element comprising: a mass having a main body and a member extending from the main body; a casing encapsulating the mass; a fluidic chamber defined between the mass and the casing and filled with a fluid; a first fluidic portion of the fluidic chamber disposed between a first side of the mass and the casing, wherein the first fluidic portion includes a first accumulator portion that extends along the member; a second fluidic portion disposed between a second side of the mass and the casing, wherein the second fluidic portion includes a second accumulator portion that extends along the member, and wherein the first accumulator portion is in fluid communication with the second accumulator portion; and a primary passage that extends between the first fluidic portion and the second fluidic portion (as rejected Claim 10 above with citations).

Allowable Subject Matter
Claim 3,5-7,11-16,19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746